Citation Nr: 0917205	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic 
inflammatory demyelinating polyradiculoneuropathy.

2.  Entitlement to a rating in excess of 50 percent for sleep 
apnea.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to August 
1978 and from October 2001 to July 2003, with additional 
service in the Reserves.

The issue of an increased rating for the low back disability 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating decision of the RO in Cleveland, 
Ohio, which granted service connection for the condition and 
assigned an initial rating of 10 percent.  The issue of an 
increased rating for sleep apnea arises from an August 2006 
rating decision which continued the appellant's 50 percent 
disability rating.  The TDIU issue arises from the August 
2006 rating decision, denying the claim.

The RO denied service connection for chronic inflammatory 
demyelinating polyradiculoneuropathy (CIDP) in an August 2006 
rating decision, among other things.  The appellant submitted 
an August 2006 Notice of Disagreement as to the several 
claims, but did not specifically address the neuropathy 
claim.  The Board held that this NOD was sufficient to cover 
the CIDP claim in July 2008.  The Board remanded for issuance 
of a Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  The RO issued a January 2009 
Supplemental Statement of the Case (SSOC) instead.  The SSOC 
failed to provide the appellant with notice that he was 
required to perfect the CIDP claim with submission of a 
timely substantive appeal as the Board instructed.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The appellant's representative noted this in the March 2009 
Informal Hearing Presentation (IHP).  The representative's 
IHP came more than 60 days after the issuance of the SSOC.  
The SSOC was issued more than one year after the rating 
decision.  As such, the IHP is not a timely substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2008).  

The Federal Circuit noted the period of time for a claimant 
to act after an RO decision may be tolled.  Cook v. Principi, 
318 F.3d 1334, 1337 (Fed.Cir. 2002) (en banc); see Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (leaving the case in a 
nonfinal status when the Secretary has failed to notify a 
claimant of the denial of a claim); see Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992) (the Secretary failed to mail a 
claimant a copy of the Board decision pursuant to 38 U.S.C.A. 
§ 7104(e)); see In the Matter of the Fee Agreement of Cox, 10 
Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 
1360 (Fed.Cir. 1998) (the Secretary failed to provide notice 
to the claimant of appellate rights); see Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (the Secretary failed to issue 
the claimant a statement of the case).  The Board concludes 
that the failure to notify the appellant of the time limit 
for filing a substantive appeal tolled the finality of the 
SSOC.  See Cox, supra.  The Board notes that the IHP clearly 
reflects that the veteran wants to pursue the appeal as to 
the CIDP.  In light of the tolling of the time limit for 
submission of the SSOC, the Board concludes that the IHP is 
sufficient to constitute a substantive appeal in this case.  
The Board concludes that the CIDP claim has been perfected 
and the Board has jurisdiction over the claim.  See 38 C.F.R. 
§ 20.200 (2008).

It is noted that, in a February 2009 statement, the Veteran 
requested that the record be held open for a 30 days so that 
he could submit additional evidence.  Thereafter, he did not 
respond with additional evidence.  The Board may proceed. 

The issue of an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the appellant, his 
CIDP was first manifest to a compensable degree within one 
year of his separation from service.  

2.  The appellant's service-connected sleep apnea has not 
been manifested by cor pulmonale, carbon dioxide retention or 
required a tracheostomy.  

3.  The appellant's service-connected conditions render him 
unemployable. 


CONCLUSIONS OF LAW

1.  The appellant's CIDP is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  The criteria for an evaluation greater than 50 percent 
for sleep apnea are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2008).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claim of service connection for chronic 
inflammatory demyelinating polyradiculopathy and the claim 
for TDIU, these claims have been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Sanders v. 
Nicholson, 487 F.3d 881 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in July 2008 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  A July 2008 letter 
provided the appellant with such notice.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2008, he 
was provided several months to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in January 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The claim for a higher initial rating for a back disability 
arises from a grant of service connection.  The Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2003 for his sleep apnea.  The Board notes that, although 
sleep apnea was discussed at later examinations, no actual 
evaluation occurred.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  Additionally, while considerable time has passed 
since the last sleep apnea examination, the appellant has 
been given relevant tests in the course of treatment, which 
would have provided identical information, as discussed in 
the Increased Ratings section below.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he should be service connected 
for CIDP.  For the reasons that follow, the Board concludes 
that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and Parkinson's disease (paralysis 
agitans) or other organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The appellant served most recently on active duty from 
October 2001 to July 2003.  He is eligible for the 
presumption.

The appellant's CIDP has a confused history.  There is no 
evidence from his service treatment records to show that he 
had any such disorder during service.  A December 2003 study 
showed moderately severe sensory and motor neuropathy with 
features of demyelination and axonal degeneration in the left 
leg.  This was not found on later exams.  The appellant 
received treatment through May and June 2004 for sleep apnea 
and his other service connected disabilities without follow-
up on the neurological disorder.  In November 2004, the 
appellant complained of tremors in his arms during a 
rehabilitation session for his neck disorder.  He stated that 
the tremors had been ongoing for four months.  At a December 
2004 neurological consult, the appellant was provided a 
diagnosis of essential tremors.  The neurologist did not 
diagnose Parkinson's disease at that time.  By February 2005, 
a diagnosis of Parkinson's had been assigned.  Since that 
time, the appellant's condition has progressed and he is now 
diagnosed with CIDP and there is suggestion that he may have 
"Stiff Person Syndrome."  

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  His initial complaints of essential 
tremors dated their onset to July 2004, just inside the one 
year presumptive window.  See 38 C.F.R. § 3.307, supra.  
Regardless of whether the correct diagnosis is Parkinson's 
disease, CIDP or Stiff Person Syndrome, the diagnoses all 
refer to organic diseases of the nervous system and the same 
one year window applies.  See id.  This is, however, not the 
end of the inquiry.

To be eligible for the presumption, the disorder must 
manifest to a compensable degree.  See id.  The Board notes 
that in the time this disability has been on appeal, the 
initial Parkinson's diagnosis has been abandoned in favor of 
CIDP and Stiff Person Syndrome.  These disorders do not 
appear in the Ratings Schedule.  To establish a compensable 
degree, an analogous rating is required.  See 38 C.F.R. 
§ 4.20 (2008).  Parkinson's disease is rated under Diagnostic 
Code (DC) 8004 for paralysis agitans.  38 C.F.R. § 4.124a 
(2008).  The Board finds that, because the appellant's CIDP 
and Stiff Person Syndrome were first confused for 
Parkinson's, the evidence that CIDP manifests in similar ways 
is persuasive.  The Board will use Parkinson's disease as an 
analogy for establishing the rating criteria.

DC 8004 provides for a minimum rating of 30 percent for 
Parkinson's with residuals or complications to be rated under 
the relevant peripheral neuropathic Diagnostic Codes.  See 
38 C.F.R. § 4.124.  The minimum rating requires no more than 
a diagnosis of the relevant disability.  The Board is aware 
that some disabilities are more difficult to diagnose than 
others, which delays the diagnosis.  The appellant is 
competent to report, and did so report, tremors of his arms 
beginning in July 2004.  The Board finds that the later 
diagnosis confirms the presence, in July 2004, of the 
appellant's CIDP.  As this is within the one year presumptive 
window, service connection is warranted.  See 38 C.F.R. §§ 
3.307, 3.309.  

III. Increased Ratings

The appellant contends that he is entitled to a rating in 
excess of 50 percent for his sleep apnea.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant's sleep apnea has been rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6847.  Under DC 6847, a 50 percent 
rating requires the use of a breathing assistance device such 
as a continuous airway pressure (CPAP) machine, and a 100 
percent rating is warranted when there is chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or if 
a tracheostomy is required.

The Board has reviewed the appellant's medical records and 
can find no evidence of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or a tracheostomy.  
The appellant had a cardiac evaluation in May 2004 which 
noted borderline cardiomyopathy.  There is no other cardiac 
complication.  No carbon dioxide retention has been noted and 
there has been no tracheostomy.  The appellant's condition 
has been closely monitored due to the CIDP condition 
discussed above.  The treatment records simply do not show 
cor pulmonale, carbon dioxide retention, chronic respiratory 
failure or tracheostomy.  Accordingly, the criteria for a 100 
percent rating have not been met under DC 6847.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's sleep apnea is 
not inadequate.  The appellant has reported frequent waking 
from sleep and frequent use of a CPAP machine.  His sleep 
apnea is not productive of symptoms not included in the 
schedular criteria.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 50 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the appellant's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant is service connected for sleep apnea, rated as 
50 percent disabling, biceps tendon rupture repair and 
rotator cuff repair in the right arm, rated as noncompensable 
prior to December 16, 2005, and 20 percent disabling 
thereafter, for lumbar strain with DJD, rated as 10 percent 
disabling, osteoarthritis of the cervical spine, rated as 10 
percent disabling, and 10 percent for hypertension.  In light 
of the Board's grant of service connection for CIDP, this 
evaluation changes slightly.  The appellant's claim for 
service connection was inferred from his October 19, 2005, 
claim for TDIU.  While the RO has not had an opportunity to 
rate his CIDP, the minimum rating under DC 8004 is 30 
percent.  This would bring the appellant to a combined rating 
of 60 percent prior to October 19, 2005, and an 80 percent as 
of that date.  See 38 C.F.R. §§ 3.400(b)(2), 4.25 (2008).  
Thus, he meets the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a), as of October 19, 2005.  However, 
the evidence must still show that he is unable to pursue a 
substantially gainful occupation due to his service-connected 
disabilities.  The issue, therefore, is whether the 
appellant's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The appellant's CIDP has been enough to render him 
unemployable.  An August 2005 note from one of his physicians 
states that the appellant is no longer employable due to the 
condition.  Several statements in 2006, 2007 and 2008 agree 
with this assessment.  There is no evidence to the contrary.

The Board finds that the appellant is unemployable as of 
October 19, 2005.  A TDIU claim is a claim for an increase.  
A claim for an increase may be effective up to one year prior 
to the date of claim.  38 C.F.R. § 3.400(o).  The grant of 
TDIU is based on the grant of service connection for CIDP.  
Without service connection for CIDP, he did not meet the 
schedular criteria prior to October 19, 2005.  As such, the 
schedular grant of TDIU cannot extend to any date prior to 
October 19, 2005.  

A grant of TDIU prior to October 19, 2005, is possible if a 
factually ascertainable increase is shown by the evidence.  
See 38 C.F.R. § 3.400(o).  The Board has reviewed and rated 
the evidence of sleep apnea, the right shoulder and low back 
disabilities.  The hypertension and cervical spine 
disabilities were assigned a single initial rating without 
stages.  On review of the medical evidence there is no 
suggestion of an increase in the severity of his other 
service connected disabilities in the year prior to October 
19, 2005.  The assignment of TDIU is not possible prior to 
that date.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim prior to 
October 19, 2005, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for CIDP is granted.

Entitlement to a rating in excess of 50 percent for sleep 
apnea is denied.

Entitlement to TDIU is granted as of October 19, 2005.


REMAND

The appellant contends that he is entitled to an initial 
rating in excess of 10 percent for his low back disability.  
For the reasons that follow, the Board must remand the claim 
pending assignment of the initial rating for CIDP.

The appellant appeals the initial rating from his grant of 
service connection, having separated from service in July 
2003 and filing his claim in August 2003.  In September 2003, 
the criteria for rating spinal disabilities were revised.  
Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 
26, 2003).  The appellant's disability has been rated as 10 
percent disabling under DC 5237.

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

At the appellant's December 2005 VA examination, the 
appellant had the following ranges of motion of the spine:  
flexion, extension, right and left lateral flexion and left 
lateral rotation was to 10 degrees in each range.  The 
examiner noted that the appellant's demyelinating disorder, 
service connected above, may have significantly contributed 
to his decreased range of motion of the spine.  In other 
words, it appears there is overlapping symptomatology.  The 
Board cannot, in the first instance, assign the initial 
rating for CIDP without prejudicing the appellant.  (Although 
it is pointed out that the minimum rating for CIDP is 30 
percent, which has already been contemplated in conjunction 
with the TDIU claim.)  The Board finds that the back rating 
claim is inextricably intertwined with the CIDP rating, and 
that the two claims should be considered together.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on an appellant's claim for the second 
issue).  The rating for the back disability must be deferred.  

Accordingly, the case is REMANDED for the following action:

The RO should implement the Board's 
decision and assign initial ratings for 
the appellant's CIDP, then readjudicate 
the back claim on the merits.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


